In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐3350 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 

GWENDOLYN JACKSON, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 08‐cr‐453‐4 — Virginia M. Kendall, Judge. 
                      ____________________ 

SUBMITTED OCTOBER 25, 2018 — DECIDED NOVEMBER 26, 2018 
                ____________________ 

    Before RIPPLE, KANNE, and SYKES, Circuit Judges. 
      PER  CURIAM.  Gwendolyn  Jackson  was  convicted  in  the 
United States District Court for the Northern District of Illi‐
nois on charges arising out of a scheme to defraud mortgage 
                                                 
 After examining the briefs and record, we have concluded that oral ar‐

gument is unnecessary. Thus, the appeal is submitted on the briefs and 
record. See Fed. R. App. P. 34(a)(2)(C). 
 
2                                                     No. 17‐3350 

lenders. Specifically, a jury found her guilty of two counts of 
wire fraud, in violation of 18 U.S.C. § 1343, and one count of 
mail fraud, in violation of 18 U.S.C. § 1341. The district court 
sentenced Ms. Jackson to 112 months’ imprisonment on each 
of her three counts, to be served concurrently. It also imposed 
concurrent three‐year terms of supervised release, along with 
a  $300  special  assessment  and  restitution  in  the  amount  of 
$8,515,570. 
    Ms. Jackson appealed her conviction and her sentence. We 
aﬃrmed the conviction but vacated the sentence. United States 
v. Jackson, 787 F.3d 1153, 1161 (7th Cir. 2015). With respect to 
sentencing, we held that the district court erroneously applied 
the obstruction‐of‐justice enhancement, given its finding that 
Ms. Jackson did not commit perjury at trial. Id. at 1160. At re‐
sentencing, the district court removed the obstruction‐of‐jus‐
tice enhancement and imposed a new sentence of 100 months’ 
imprisonment.  It  did  not  change  the  remaining  elements  of 
the sentence: Ms. Jackson also received concurrent three‐year 
terms  of  supervised  release,  a  $300  special  assessment,  and 
restitution in the amount of $8,515,570. 
    Ms. Jackson appealed the terms of her supervised release. 
She, along with the Government, brought a motion for sum‐
mary  reversal  and  remand  for  resentencing.  The  parties 
agreed that certain conditions of the supervised release were 
impermissibly vague and ambiguous in light of our decisions 
in United States v. Thompson, 777 F.3d 368 (7th Cir. 2015), and 
United States v. Poulin, 809 F.3d 924 (7th Cir. 2016). We granted 
this  joint  motion,  vacating  Ms. Jackson’s  sentence  and  re‐
manding for resentencing. United States v. Jackson, No. 15‐3443 
(7th Cir. June 14, 2016) (order remanding for resentencing). 
No. 17‐3350                                                              3 

    At  her  third  sentencing  hearing,  Ms. Jackson  received  a 
sentence  of  seventy‐six  months’  imprisonment.  The  district 
court again imposed a $300 special assessment and $8,515,570 
in restitution, along with concurrent three‐year terms of su‐
pervised release that complied with Thompson and Poulin. The 
district  court  orally  announced  the  conditions  of  Ms. Jack‐
son’s  supervised  release  and  explained  why  each  condition 
was imposed. It did not orally announce any condition requir‐
ing  that  Ms. Jackson  notify  a  probation  oﬃcer  within  sev‐
enty‐two hours of being arrested or questioned by a law en‐
forcement oﬃcer. The district court’s written judgment, how‐
ever,  included  a  discretionary  supervised  release  condition 
that  Ms. Jackson  “shall  notify  a  probation  oﬃcer  promptly, 
within 72 hours, if arrested or questioned by a law enforce‐
                        1                             2
ment oﬃcer.”  Ms. Jackson timely appealed.  
    We  review  allegations  of  procedural  error  in  a  district 
court’s imposition of supervised release conditions de novo. 
United  States  v.  Moore,  788 F.3d  693,  696  (7th  Cir.  2015). 
Ms. Jackson  submits,  and  the  Government  agrees,  that  the 
district court erred when it imposed a supervised release con‐
dition in the written judgment that was not orally announced 
at sentencing. 
    We have held that when “an inconsistency exists between 
an  oral  and  the  later  written  sentence,  the  sentence  pro‐
nounced  from  the  bench  controls.”  United  States  v. Alburay, 
415 F.3d 782, 788 (7th Cir. 2005) (quoting United States v. Bo‐
nanno,  146 F.3d  502,  511  (7th  Cir.  1998)).  This  rule  includes 
                                                 
1 R.1349 at 4. 

2 The district court had jurisdiction under 18 U.S.C. § 3231. Our jurisdic‐

tion is premised on 28 U.S.C. § 1291 and 18 U.S.C. § 3742. 
4                                                        No. 17‐3350 

conditions  of supervised release.  See United States v.  Kappes, 
782 F.3d 828, 862–63 (7th Cir. 2015); United States v. Johnson, 
765 F.3d 702, 711 (7th Cir. 2014). Because the notification con‐
dition here was not  pronounced from the  bench,  it must  be 
vacated. 
    Ms. Jackson asks for a limited remand so that the district 
court may enter a corrected judgment without the notification 
condition. She submits that there is no need for an additional 
sentencing hearing because she will be released to a halfway 
house  shortly  and  the  logistics  of  her  appearance  at  such  a 
hearing could disrupt her transition. The Government agrees 
with Ms. Jackson. We have said that, in instances such as this, 
“[t]he cleanest way to end the matter is to remand with a cor‐
rective instruction. An additional hearing is not required.” Al‐
buray,  415 F.3d  at  788  (citing  United  States  v.  Maro,  272 F.3d 
817, 825 (7th Cir. 2001); United States v. Parker, 101 F.3d 527, 
528 (7th Cir. 1996)). 
   Therefore,  Ms. Jackson’s  sentence  is  VACATED,  and  we 
REMAND to the district court so that it may enter a corrected 
judgment  without  the  supervised  release  condition  that 
Ms. Jackson  notify  a  probation  oﬃcer  within  seventy‐two 
hours of being arrested or questioned by a law enforcement 
oﬃcer. 
                                                     It is so ordered.